United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2472
                                  ___________

Jeffery K. Caswell; Victoria           *
Caswell; Russ Dreyer, on behalf of     *
themselves and others similarly        *
situated,                              *
                                       * Appeal from the United States
            Appellants,                * District Court for the
                                       * District of Minnesota.
      v.                               *
                                       * [UNPUBLISHED]
City of Bloomington,                   *
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: December 11, 2006
                               Filed: January 26, 2007
                                ___________

Before LOKEN, Chief Judge, MURPHY and SHEPHERD, Circuit Judges.
                             ___________

PER CURIAM.

      Jeffery K. Caswell, Victoria Caswell, and Russ Dreyer appeal the district
court’s1 adverse grant of summary judgment in their action challenging a City of
Bloomington zoning ordinance regulating the land use around a newly constructed
runway at the Minneapolis-St. Paul International Airport. Having carefully reviewed


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
the record, see Advantage Media, L.L.C. v. City of Eden Prairie, 456 F.3d 793, 798
(8th Cir. 2006) (de novo standard of review), we agree with the district court’s well-
reasoned opinion that, due to the lack of redressability, the appellants lack standing
in this matter. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (to
establish standing, plaintiff must demonstrate, inter alia, the likelihood that a
favorable decision by the court will redress the alleged injury); Planned Parenthood
of Mid-Mo. & E. Kan., Inc. v. Ehlmann, 137 F.3d 573, 577 (8th Cir. 1998) (to
establish redressability, plaintiff must make more than “merely speculative” showing
that court can grant relief to injury).

      Accordingly, we affirm. See 8th Cir. R. 47B.

                       ______________________________




                                         -2-